Title: To James Madison from Richard Peters, 11 March 1811
From: Peters, Richard
To: Madison, James


Dear SirBelmont March 11. 1811.
Genl Armstrong, when in France, sent me over some Seeds; &, among them, about 2 Quarts of most remarkably fine Rye, of a Species entirely unknown here. With my usual Desire to disperse what I obtain in this Way, I distributed, in very small Portions, the whole of what I had, except about half a Pint. I planted my Modicum in single Grains, in Drills; &, after some Growth, I found that each Grain produced 3 Plants; which I separated & transplanted. I never saw so strong & vigorous a Plant of the Kind. The Rye of this Part of the Country is very much deteriorated; & I am very anxious to obtain a Supply, so as to ensure & accelerate Abundance. I am advised by Genl Armstrong that I can do this in no Way, but by having a small Supply conveyed in some public Vessel; as he can not tell where it can be obtained, otherwise than thro’ our Danl Parker, near Paris; at whose Farm he obtained the small Quantity he sent to me. I wrote to D. P. by the last publick Ship, which sailed from N. Port; but know not whether my Letter will arrive to his Hands; as no Person had the particular Charge of it. I have again written to him; & beg the Favour of you to have the enclosed sent. I am not acquainted with Mr Barlow, so as to justify my asking him to ⟨a⟩ssist in my Object. But, as I concieve the getting this Grain into the Country ⟨w⟩ill be a publick Benefit, I am induced to ask you to be so obliging as to ⟨me⟩ntion the Matter to him, so that if a Licence is necessary to warrant the Officer of the Ship to bring the little Parcell I expect, there may be no Difficulties on this Score.
I recommend your getting some into Virginia; as an Object well worthy Attention. Its Straw is solid & strong, so that it will not be likely to lay or lodge. I expect also, that it will resist the Fly. Its Meal is nearly as white as Wheat, & the Grain weighs 64 ℔ the Bushell. Genl A. could not tell me the botanical, or common Name, for this Grain; but said D. Parker knew all about it. With sincere Esteem I am truly yours,
Richard Peters
